      Case 1:20-cv-00792-SCY-JFR Document 32 Filed 12/22/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARCOS TRUJILLO
a/k/a MARCUS TRUJILLO,

               Plaintiff,

       v.                                                    Civ. No. 20-792 SCY/JHR

CENTRAL NEW MEXICO CORRECTIONAL
FACILITY, WARDEN KEN SMITH, JOHN
DOE/JANE DOE CORRECTIONS OFFICERS,
THE GEO GROUP, INC., and NEW MEXICO
CORRECTIONS DEPARTMENT,

               Defendants.

                        MEMORANDUM OPINION AND ORDER
                      GRANTING IN PART AND DENYING IN PART
                        DEFENDANTS’ MOTION TO DISMISS1

       In this lawsuit, Plaintiff alleges that he was released from prison five months later than he

should have been. He brings federal constitutional claims as well as a variety of state-law claims

such as negligence, assault, and battery. As Defendants, Plaintiff names Central New Mexico

Correctional Facility, Warden Ken Smith, John Doe/Jane Doe Corrections Officers, and New

Mexico Corrections Department. Defendants move to dismiss all the claims in Plaintiff’s

complaint, arguing (among other things) that Plaintiff fails to state a claim against Warden Smith

individually, and that Central New Mexico Correctional Facility and New Mexico Corrections

Department are not “persons” for purposes of 42 U.S.C. § 1983.




1
 Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct any or all
proceedings and to enter an order of judgment. Docs. 8, 10, 15.
      Case 1:20-cv-00792-SCY-JFR Document 32 Filed 12/22/20 Page 2 of 11




       The Court holds that the complaint fails to allege individual conduct on the part of

Warden Smith sufficient to state a claim under § 1983 and that Plaintiff’s federal constitutional

claims cannot be brought against the Defendant entities because the entities are not “persons” for

the purposes of § 1983. The Court therefore grants in part Defendants’ Motion to Dismiss (Doc.

7). Having dismissed Plaintiff’s federal claims, the Court would normally decline jurisdiction

over Plaintiff’s state-law claims and remand the case to state court. However, the Court grants

Plaintiff leave to file an amended complaint in order to attempt to satisfy federal pleading

standards. Therefore, the Court denies the balance of the Motion to Dismiss as moot.

                                        BACKGROUND

       Plaintiff originally filed his complaint in state court on June 11, 2020. Doc. 1-2. In the

complaint, Plaintiff alleges he was incarcerated at Central New Mexico Correctional Facility

until June 12, 2018. Doc. 1-2 ¶ 1. Ken Smith was the warden of the facility at all relevant times.

Id. ¶ 4. The New Mexico Corrections Department is a state agency that operates prisons in New

Mexico. Id. ¶ 7. Pursuant to a contract with the Corrections Department, Defendant GEO Group2

operated the Central New Mexico Correctional Facility at all relevant times. Id. ¶ 13. Count 1 of

the Complaint alleges “false imprisonment and or failure to timely discharge.” Id. at 4. Plaintiff

alleges he did not get the credit for pre-sentence confinement he was entitled to, resulting in a

release date of June 12, 2018. Id. ¶¶ 23-27. Plaintiff asserts he should have been released on

January 16, 2018. Id. ¶ 27.




2
 On August 27, the parties stipulated to the dismissal of Defendant GEO Group Inc. Doc. 14.
Count 6 of the complaint is directed against Defendant GEO Group only and is thus not
discussed in this Memorandum. The use of “Defendants” in this Memorandum refers to
Defendants Central New Mexico Correctional Facility, New Mexico Corrections Department,
and Ken Smith.



                                                 2
      Case 1:20-cv-00792-SCY-JFR Document 32 Filed 12/22/20 Page 3 of 11




       In Count 2, Plaintiff brings claims for assault and battery. According to the complaint,

Plaintiff was at home, having been released from prison, when “Officers (believed to be SWAT),

arrived at Plaintiff’s house and threw Plaintiff to the ground and handcuffed him.” Id. ¶ 32. “Mr.

Trujillo believes there were several officers present from DOC.” Id. ¶ 35. “When Plaintiff asked

why he was being detained and what was going on, he was told there were allegations of a

person down the road discharging a weapon.” Id. ¶ 36.

       Counts 3 and 4 bring claims for negligence and negligence per se. Id. at 6-8. Plaintiff

alleges that Defendants were negligent in “fail[ing] to provide Plaintiff with [the] adequate

standard of care and duty owed to inmates in New Mexico.” Id. ¶ 47. The complaint then lists the

ways in which Defendants were allegedly negligent: intentional infliction of emotional distress3;

“[c]hoosing not to perform background checks, or performing inadequate background checks,

and making inadequate efforts to contact prior employers before hiring staff members”; and

“[c]hoosing not to conduct training, or to conduct inadequate training regarding supervision of

released inmates.” Id. ¶ 53. Count 5 brings a negligent hiring, training, and supervision claim. Id.

at 8. The complaint alleges that Defendants failed to properly and timely release Plaintiff from

custody, failed to appropriately supervise Plaintiff upon his release from custody, and failed to

properly manage and monitor released inmates. Id. ¶ 58.

       Count 7 brings a conditions-of-confinement claim under the Eighth and Fourteenth

Amendments. Id. at 11-13. It alleges that Defendants had a policy and practice of inadequate

training, failing to encourage reporting of suspicious activity, and failing to adequately

investigate and address Plaintiff’s and other inmate’s complaints. Id. ¶ 78. Plaintiff alleges that



3
 There is no explanation of why allegations of intentional conduct are included in a count for
negligence.



                                                  3
      Case 1:20-cv-00792-SCY-JFR Document 32 Filed 12/22/20 Page 4 of 11




Defendants continued to harass him after he was released. Victor Turner, a canine officer for

STIU4 Corrections department, along with two other unknown corrections officers, showed up to

Plaintiff’s place of employment at Mister Car Wash and searched Plaintiff’s locker and

backpack. Id. ¶ 80.

       Count 8 brings a cruel-and-unusual-punishment claim under the Eighth and Fourteenth

Amendments. Id. at 13-14. This count alleges that Defendants failed to provide adequate

supervision, id. ¶ 87, and were deliberately indifferent to Plaintiff’s harm, id. ¶¶ 90-92. Count 9

is titled “damages” and alleges that “Defendants failed to [provide] Plaintiff with adequate

services while in custody to ensure he was timely released, and inadequate supervision upon his

release” and caused Plaintiff damages. Id. ¶¶ 96-98.

        On August 6, 2020, Defendants removed the case to federal court, asserting federal-

question jurisdiction and supplemental jurisdiction. Doc. 1. On August 10, Defendants filed the

present motion to dismiss, arguing that the complaint fails to state a claim and the action should

be dismissed. Doc. 7. Plaintiff filed a response in opposition on August 24, Doc. 9, and

Defendants filed a reply on September 8, Doc. 16. With leave of Court, Doc. 20, Plaintiff filed a

surreply on October 8, Doc. 25. Briefing is complete and the motion is ready for decision.

                                   STANDARD OF REVIEW

       Defendants filed a motion to dismiss for failure to state a claim under Rule 12(b)(6). Doc.

7 at 1. Plaintiff argues the motion is untimely and should have been filed as a motion for

judgment on the pleadings under Rule 12(c). Doc. 9 at 2. Because Defendants filed an answer to

the complaint, Doc. 5, Plaintiff is correct that a Rule 12(c) motion is appropriate rather than a



4
 This acronym is not explained, and no further reference to it or Victor Turner (who is not a
named defendant) is made in the complaint.



                                                 4
      Case 1:20-cv-00792-SCY-JFR Document 32 Filed 12/22/20 Page 5 of 11




motion to dismiss under Rule 12(b)(6). Rule 12(c) permits a litigant to file a motion for judgment

on the pleadings after the pleadings have closed; that is, after the filing of the complaint and

answer. The Court will construe Defendants’ motion to dismiss as a motion for judgment on the

pleadings because the difference is immaterial. “A motion for judgment on the pleadings under

Rule 12(c) is treated as a motion to dismiss under Rule 12(b)(6).” Atl. Richfield Co. v. Farm

Credit Bank of Wichita, 226 F.3d 1138, 1160 (10th Cir. 2000).

        Federal Rule of Civil Procedure 12(b)(6) allows a court to dismiss a complaint for failure

to state a claim upon which the court can grant relief. “[T]o withstand a Rule 12(b)(6) motion to

dismiss, a complaint must contain enough allegations of fact, taken as true, to state a claim to

relief that is plausible on its face.” Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir.

2012) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). While a complaint

does not require detailed factual allegations to survive a Rule 12(b)(6) motion to dismiss, it

“requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555.

        A court considering a challenge under Rule 12(b)(6) may proceed according to a “two-

pronged approach.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). First, a court “can choose to

begin by identifying pleadings that, because they are no more than conclusions, are not entitled

to the assumption of truth.” Id. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. Second, “[w]hen there are well-

pleaded factual allegations, a court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief.” Id.

        For purposes of this second prong, the Court “accept[s] the well-pled factual allegations

in the complaint as true, resolve[s] all reasonable inferences in the plaintiff’s favor, and ask[s]




                                                   5
      Case 1:20-cv-00792-SCY-JFR Document 32 Filed 12/22/20 Page 6 of 11




whether it is plausible that the plaintiff is entitled to relief.” Diversey v. Schmidly, 738 F.3d 1196,

1199 (10th Cir. 2013) (internal citations and quotation marks omitted). “A claim is facially

plausible when the allegations give rise to a reasonable inference that the defendant is liable.”

Mayfield v. Bethards, 826 F.3d 1252, 1255 (10th Cir. 2016). The court’s consideration, therefore,

is limited to determining whether the complaint states a legally sufficient claim upon which the

court can grant relief. See Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1236

(10th Cir. 1999). The court is not required to accept conclusions of law or the asserted

application of law to the alleged facts. See Hackford v. Babbitt, 14 F.3d 1457, 1465 (10th Cir.

1994). Nor is the Court required to accept as true legal conclusions that are masquerading as

factual allegations. See Brooks v. Sauceda, 85 F. Supp. 2d 1115, 1123 (D. Kan. 2000). The Court

must, however, view a plaintiff’s allegations in the light most favorable to him. Schrock v.

Wyeth, Inc., 727 F.3d 1273, 1280 (10th Cir. 2013).

                                           DISCUSSION

       Defendants move to dismiss all claims against Warden Ken Smith for failure to state a

claim (Doc. 7 at 3-4), and the federal claims in Counts 7 and 8 because the defendants are not

“persons” subject to suit under § 1983 (id. at 8-9). The Court grants the Defendants’ motion to

dismiss all federal claims, and holds in reserve the decision of whether to exercise supplemental

jurisdiction over Plaintiff’s state-law claims.

I.     The Court Dismisses All Claims Against Warden Ken Smith.

       Plaintiff brings claims against Warden Ken Smith under 42 U.S.C. § 1983.5 Defendants

move to dismiss these claims because the Complaint fails to allege any specific, individual




5
 Plaintiff acknowledges that the New Mexico Supreme Court has held that wardens are not law
enforcement officers for the purpose of the New Mexico Tort Claims Act. Doc. 9 at 4 (citing


                                                  6
      Case 1:20-cv-00792-SCY-JFR Document 32 Filed 12/22/20 Page 7 of 11




conduct on his part. Instead, the Complaint groups him generically with all “defendants” and

makes collective allegations against the group.6

       Defendants are correct that the Complaint is insufficient to state a claim against Warden

Smith under § 1983. “[A] complaint [must] make clear exactly who is alleged to have done what

to whom, to provide each individual with fair notice as to the basis of the claims against him or

her, as distinguished from collective allegations against the state.” Robbins v. Oklahoma, 519

F.3d 1242, 1250 (10th Cir. 2008). The only allegation in Plaintiff’s complaint pertaining to

Warden Smith individually is that “Defendant Warden Smith was responsible for oversight of

Central New Mexico Correctional Facility, including providing proper management and

oversight and developing appropriate formal and informal policies, procedures and inmate safety

protections within the facility.” Doc. 1-2 ¶ 14. In response to Defendants’ Motion for Summary

Judgment, Plaintiff does not argue that the claims are brought directly against Defendant Warden

Smith for his own alleged conduct. Instead, Plaintiff states that the claims against Warden Smith

are “respondeat superior” claims for the negligence of Plaintiff’s caseworker, an individual

named Angel Salazar, who is not named as a defendant in this case. Doc. 9 at 3-4.

       Under controlling precedent, Plaintiff’s legal theory is not viable. “[Section] 1983 does

not allow a plaintiff to hold an individual government official liable under a theory of respondeat

superior.” Dodds v. Richardson, 614 F.3d 1185, 1194-95 (10th Cir. 2010) (internal quotation


Anchondo v. Corrections Dep’t, 1983-NMA-051, 100 N.M. 108). Therefore, Plaintiff clarifies
that the claims against Warden Smith are all brought under § 1983. Doc. 9 at 5.
6
 As a result of the lack of individual allegations, Defendants construe the complaint as stating a
claim against Warden Smith in his official capacity, which is another way of bringing claims
against the State. Doc. 7 at 4. In his response, Plaintiff does not clarify whether the claims are
brought against Warden Smith in an official or an individual capacity, but makes arguments as to
his individual liability. Doc. 9 at 3-5. The Court therefore assumes Plaintiff intends to bring
claims against Warden Smith individually.



                                                   7
      Case 1:20-cv-00792-SCY-JFR Document 32 Filed 12/22/20 Page 8 of 11




marks omitted). “A plaintiff may therefore succeed in a § 1983 suit against a defendant-

supervisor by demonstrating: (1) the defendant promulgated, created, implemented or possessed

responsibility for the continued operation of a policy that (2) caused the complained of

constitutional harm, and (3) acted with the state of mind required to establish the alleged

constitutional deprivation.” Id. at 1199.

       There are no allegations in the complaint that satisfy this supervisory-liability test. There

are no allegations establishing Warden Smith’s personal role in promulgating, creating,

implementing, or being responsible for a custom or policy that led to Plaintiff’s injuries. E.g.,

Doc. 1-2 ¶¶ 64-65, 77-78, 83 (describing policies and customs of “Defendants”). And, the

allegations pertaining to Warden Smith’s state of mind are the exact type of conclusory

allegations that fail to state a claim of unconstitutional conduct under Ashcroft v. Iqbal. E.g.,

Doc. 1-2 ¶¶ 83 (“Defendants promulgated, created, implemented or processed responsibility for

the continued operation of a policy that caused the Plaintiff constitutional harm, and acted with

reckless disregard for the rights of Plaintiff as secured by the Constitution.”); see also id. ¶¶ 17,

79, 81, 90-94 (further conclusory allegations as to Defendants’ various states of mind); Ashcroft

v. Iqbal, 556 U.S. 662, 680-81 (2009) (the allegation that defendants “‘knew of, condoned, and

willfully and maliciously agreed to subject [plaintiff]’ to harsh conditions of confinement ‘as a

matter of policy, solely on account of his religion, race, and/or national origin and for no

legitimate penological interest’” are “bare assertions” that “amount to nothing more than a

formulaic recitation of the elements of a constitutional discrimination claim,” and “[a]s such, the

allegations are conclusory and not entitled to be assumed true” (internal alterations and some

quotation marks omitted)).




                                                  8
       Case 1:20-cv-00792-SCY-JFR Document 32 Filed 12/22/20 Page 9 of 11




       The complaint fails to state a claim against Warden Smith for supervisory liability under

§ 1983. As a result, the Court grants the motion to dismiss all claims against Warden Smith.

II.    The Court Dismisses the Federal Constitutional Claims Against the Defendant
       Entities.

       Counts 7 and 8 bring constitutional claims pursuant to 42 U.S.C. § 1983. Defendants

argue that no defendant other than Warden Smith is a “person” under § 1983, and thus these

claims are not cognizable against any other defendants. Doc. 7 at 8-9.

       In response, Plaintiff argues that the claims should remain against Warden Smith and

unidentified “STIU officers.” Doc. 9 at 11. The Court has found that the Complaint lacks

individual allegations against Warden Smith and so has already dismissed all claims against him.

In addition, the “STIU officers” are not named defendants. If Plaintiff wishes to sue individual

correctional officers, he must name them in his complaint. Fed. R. Civ. P. 10(a). While the

complaint identifies “John Doe/Jane Doe Corrections Officers” as defendants, there is no

provision in the Federal Rules of Civil Procedure for the naming of fictitious or anonymous

parties in a lawsuit. Watson v. Unipress, Inc., 733 F .2d 1386, 1388 (10th Cir. 1984); Coe v. U.S.

Dist. Court for Dist. of Colo., 676 F.2d 411, 415 (10th Cir. 1982). Plaintiff must amend the

complaint to add additional parties, such as individual correctional officers, to this lawsuit.

       In sum, the complaint fails to state a claim against Warden Smith, and the complaint

names no other “persons” as defendants who are subject to suit under § 1983. The Court

therefore dismisses Counts 7 and 8.

III.   Pendant Jurisdiction

       Defendants also move to dismiss the state-law claims for false imprisonment, assault and

battery, negligence, negligence per se, and negligent hiring, training, and supervision. Doc. 7 at

4-8. The Court has supplemental jurisdiction over these claims pursuant to 28 U.S.C. § 1367. See



                                                  9
      Case 1:20-cv-00792-SCY-JFR Document 32 Filed 12/22/20 Page 10 of 11




Doc. 1 (Notice of Removal alleging federal-question jurisdiction and supplemental jurisdiction

over state-law claims). Nonetheless, the Court may decline supplemental jurisdiction if it has

“dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). The Tenth

Circuit has indicated that “[w]hen all federal claims have been dismissed, the court may, and

usually should, decline to exercise jurisdiction over any remaining state claims.” Smith v. City of

Enid ex rel. Enid City Comm’n, 149 F.3d 1151, 1156 (10th Cir. 1998) (emphasis added).

       Accordingly, the Court prefers to take up the issue of the sufficiency of Plaintiff’s state

law claims only if Plaintiff can assert viable federal claims. Defendants may re-assert their

arguments for dismissal of the state-law claims if Plaintiff files an Amended Complaint.

IV.    Leave to File an Amended Complaint

       Echoing the language of the Federal Rules, New Mexico’s Rules of Civil Procedure

require that a complaint contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” NMRA 1-008(A)(2). New Mexico, however, has declined to follow

the United States Supreme Court’s interpretation of Federal Rule 8, as articulated in Iqbal, 556

U.S. 662, and Twombly, 550 U.S. 544. Instead, New Mexico has criticized it: “The plausibility

standard created by the two U.S. Supreme Court cases adds a determination of likelihood of

success on the merits so that a trial judge can dismiss a claim, even where the law does provide a

remedy, if that judge does not believe it is plausible the claim will succeed.” Madrid v. Vill. of

Chama, 2012-NMCA-071, ¶ 17, 283 P.3d 871, 876. Thus, a party filing in New Mexico state

district court should not expect to have to comply with the federal standard.

       Federal Rule of Civil Procedure 15 permits a plaintiff to amend a complaint as of right

only within 21 days after serving it or 21 days after service of a Rule 12(b) motion. Fed. R. Civ.

P. 15(a)(1). “In all other cases, a party may amend its pleading only with the opposing party’s

written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). But “[t]he court should freely give


                                                 10
     Case 1:20-cv-00792-SCY-JFR Document 32 Filed 12/22/20 Page 11 of 11




leave when justice so requires.” Id. The Court agrees that, due to the difference between the

standards articulated by New Mexico and the U.S. Supreme Court, a plaintiff whose suit is

removed from state court to federal court should generally be permitted to amend the complaint

if it is determined not to comply with Twombly and Iqbal.

       Accordingly, the Court will allow Plaintiff 21 days to file an amended complaint.

Because of the differing pleading standards in federal and state court, the Court will allow

Plaintiff to amend all aspects of his complaint.7 If Plaintiff does not file an amended complaint,

the Court will issue an order declining supplemental jurisdiction over the balance of the claims in

this case and remanding the case to state court.

                                         CONCLUSION

       The Court GRANTS IN PART and DENIES IN PART Defendants’ Motion to Dismiss

(Doc. 7). The motion is granted in that all claims against Warden Ken Smith are DISMISSED

and all claims in Counts 6 and 7 are DISMISSED. The remainder of Defendants’ Motion to

Dismiss is DENIED AS MOOT in light of the direction to Plaintiff to file an amended complaint

within 21 days.

       SO ORDERED.

                                              _____________________________________
                                              STEVEN C. YARBROUGH
                                              UNITED STATES MAGISTRATE JUDGE




7
  For example, Defendants moved to dismiss Count 2 because the complaint contains no
assertions that Corrections Department employees assaulted or battered Plaintiff. Doc. 7 at 6. In
his response, Plaintiff indicates “[t]he Complaint may have alleged a SAWT [sic] team, however
the Plaintiff is sure it was members of STIU.” Doc. 9 at 9. Plaintiff is advised to include all
pertinent allegations in the amended complaint, rather than in a response to a motion to dismiss
the complaint.



                                                   11
